Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on May 6, 2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2021.
This application further contains claims directed to the following patentably distinct species:
Species A: The medical clip as seen in Figs 1-24.
Species B: The medical clip as seen in Figs 25-27.
Species C: The medical clip as seen in Figs 28-30.
Species D: The medical clip as seen in Fig 31
. The species are independent or distinct because they are substantially dissimilar and structurally divergent clips for manipulating a surgical instrument with respect to an endoscope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Megan Doughty on May 25, 2021 a provisional election was made without traverse to prosecute the invention of Species C, claims 1-2, 4-6 and 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 5 recite “wherein the first portion is connected to the second portion via the first bent section and the second bent section” which is unclear in view of the specification and drawings as the first portion 14a and second portion 14b appear to be connected via connected via third portion 14c, not the first bent section 14d and second bent portion 14e as claimed (see Fig. 2 and paragraph 0060).   Appropriate clarification and correction is required.   
Claims 2, 4, 6 and 8 are rejected as being necessarily dependent upon claims 1 and 5, respectively. 
Claim 4 recites the limitation "the guide sheath" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 4 recites “formed in a surface of the elastic member crossing the direction about the through-hole” and “larger than the inner diameter of the through-hole and is formed so as to be recessed from a surface of the elastic member crossing the direction” which is unclear as to what direction is being refereed to, the direction of the through-hole or the direction of opening and closing of the knob sections?  Appropriate clarification and correction is required by positively defining the direction recited in the claims (i.e. longitudinal, radially, etc).  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,267,970 to Chin et al.  
In regard to claim 1, Chin et al. disclose a medical clip medical clip comprising: a pair of knob sections 67 formed to extend from front end portions to rear end portions and constituted by a first knob and a second knob, the first knob and the second knob being formed so as to be separated from each other, the first knob being disposed parallel to a first portion having a flat plate shape, the second knob being disposed parallel to a second portion having a flat plate shape; a connecting section (not labeled)  including the first portion, the second portion, a first bent section, a second bent section, a third bent section, and a fourth bent section, wherein the first portion is connected to the second portion via the first bent section and the second bent section, the first knob is connected to the first portion via the third bent section, and the second knob is connected to the second portion via the fourth bent section; and an 
In regard to claim 2, Chin et al. disclose a medical clip medical clip, wherein the elastic member further has an edge portion that forms a dihedral angle between an inner surface of the through-hole and an inner surface of the slit (See Figs. 5-6 and Col. 4, Lines 54 – Col. 5, Line 63).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,267,970 to Chin et al. in view of U.S. Patent No. 5,735,821 to Dobkin.  
  In regard to claim 4, Chin et al. disclose a medical clip medical clip (see rejections above) but are silent with respect to a wherein a fitting groove has an inner .  
Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,353,815 to Okada in view of U.S. Patent No. 5,267,970 to Chin et al.
In regard to claim 5, Okada discloses a treatment tool system comprising: a guide sheath 6 formed to extend from a tip to a base end and able to be endoscopically inserted into a living body (see Figs. 1 and 4-6); a treatment tool 90 having an insertion section 61 that is able to be inserted into the guide sheath and a treatment section 63 installed on a tip of the insertion section and configured to perform observation or treatment of the living body (See Fig. 16); and a medical clip 91  detachably attached to the insertion section wherein the medical clip comprises a pair of knob sections formed to extend from front end portions to rear end portions and constituted by a first knob and a second knob, the first knob and the second knob being formed so as to be separated from each other, the first knob being disposed parallel to a first portion having a flat plate shape, the second knob being disposed parallel to a second portion having a flat 
In regard to claim 6, Okada, as modified by Chin et al., disclose a medical clip medical clip, wherein the elastic member further has an edge portion that forms a dihedral angle between an inner surface of the through-hole and an inner surface of the slit (See Figs. 5-6 and Col. 4, Lines 54 – Col. 5, Line 63 of Chin et al.).  
In regard to claim 8, Okada discloses a treatment tool system, wherein the treatment tool is any one of an ultrasound probe configured to observe a target tissue in the living body through ultrasound, forceps configured to grasp the target tissue, a brush configured to exfoliate a surface layer of the target tissue, and a guiding device configured to guide the guide sheath in the living body (see Fig. 16 and Col. 10, Line 54 – Col. 11, Line 67).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/26/2021